Assuming that the plaintiff was not discharged by the defendant's agent, but left the defendant's employment of her own accord, the testimony shows that she was a minor and, therefore, not bound by the contract to give two weeks notice before quitting the employment of the defendant. We are of the opinion that she is entitled to recover under the general counts, as upon a quantum meruit, the money due her, to wit, $12.19, that sum being presumptively what her labor was reasonably worth. Gaffney
v. Hayden, 110 Mass. 137; Whitmarsh v. Hall, 3 Denio, 375.
The statute referred to by the plaintiff, if such a statute exists, which it is claimed entitles an employee discharged without notice to recover double the amount due the employee *Page 218 
at the time, has no application; and, moreover, the Common Pleas Division must have found that she was not discharged, and we cannot review that finding.
Case remitted to the Common Pleas Division with direction to enter judgment for the plaintiff for $12.19, with interest from the date of the writ and costs.